DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed July 13, 2022.  Claims 1, 2, 7, and 10 have been amended.  Claims 3 and 15 have been cancelled.  Claims 1-2 and 4-14 are pending and stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable US 3752165 A (hereinafter HARLLEE).
Regarding claim 1, HARLLEE discloses a filter plug for a smoking article (abstract).  HARLLEE discloses an aerosol forming substrate (Figs. 3-4, tobacco section or rod 14); and a filter (Figs. 1-4, filter plug 10) downstream of the aerosol forming substrate, wherein the filter comprises filter material having filaments (Col. 4, lines 6-9) that are distributed throughout a transverse cross section of the filter (Fig. 2).  HARLLEE further discloses and wherein the filter material comprises from 11% by weight to 13% by weight of triacetin plasticizer.  HARLLEE discloses a suitable plasticizer is used in the manufacture to ease manufacturing and increase speed (Col. 5, lines 16-24).  HARLLEE teaches that triacetin is used in amounts ranging from 3 to 15 percent (Col. 5, lines 35-41).
HARLLEE may not explicitly disclose wherein the filter material has a density of 0.11 g/cm3 or greater.  However, HARLLEE discloses filter material comprised of the same materials as the instant application namely cellulose acetate.  Further HARLLEE discloses filter materials with denier (Col. 2, lines 43-51) in a range that overlaps the instant application. Therefore given that materials and properties disclosed by HARLLEE are the same as those disclosed in the instant specification to result in a filter material having the claimed density, the density of the filter material disclosed by HARLLEE is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.  See MPEP 2112.01.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2 HARLLEE discloses the aerosol-generating article according to claim 1 as discussed above.  HARLLEE further discloses wherein the filter material comprises from 11.5% by weight to 13% by weight of plasticizer.  (Col. 5, lines 35-41).
Regarding claim 4 HARLLEE discloses the aerosol-generating article according to claim 1 as discussed above.  HARLLEE further discloses wherein the filaments comprise cellulose acetate filaments (Col. 4, lines 6-9).
Regarding claims 5 and 6, HARLLEE discloses the aerosol-generating article according to claim 1 as discussed above.  HARLLEE further discloses wherein the filaments have a linear density of 4 denier per filament or greater and wherein the filaments have a linear density of 5 denier per filament or greater (Col. 2, lines 43-51).
Regarding claim 7 modified HARLLEE discloses the aerosol-generating article according to claim 1 as discussed above.  HARLLEE may not explicitly disclose wherein the filter material has a density between 0.12 g/cm3 and 0.19 g/cm3.  However, HARLLEE discloses filter material comprised of the same materials as the instant application namely cellulose acetate.  Further HARLLEE discloses filter materials with denier (Col. 2, lines 43-51) in a range that overlaps the instant application. Therefore given that materials and properties disclosed by HARLLEE are the same as those disclosed in the instant specification to result in a filter material having the claimed density, the density of the filter material disclosed by HARLLEE is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.  See MPEP 2112.01.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 8 modified HARLLEE discloses the aerosol-generating article according to claim 1 as discussed above.  HARLLEE further discloses wherein the filter comprises a plug wrap disposed about the filter material (Figs. 3-4, plug overwrap 16).
Regarding claim 11 modified HARLLEE discloses the aerosol-generating article according to claim 1 as discussed above.  HARLLEE may not explicitly disclose wherein the filter has an average radial harness of 95% or greater, wherein the average radial hardness is measured by applying a load of 2 kg for 20 seconds around the filter of the aerosol generating article and comparing the ratio of the original, uncompressed diameter to the diameter after the load is applied.  However, HARLLEE discloses filter material comprised of the same materials as the instant application namely cellulose acetate.  Further HARLLEE discloses filter materials with denier (Col. 2, lines 43-51) in a range that overlaps the instant application. Therefore given that materials and properties disclosed by HARLLEE are the same as those disclosed in the instant specification to result in a filter material having the claimed radial hardness, the radial hardness of the filter material disclosed by HARLLEE is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.  See MPEP 2112.01.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 12-13 modified HARLLEE discloses the aerosol-generating article according to claim 1 as discussed above.  HARLLEE may not explicitly disclose wherein the filter has a resistance to draw of 90 mmWG or less and wherein the filter has a resistance to draw of 70 mmWG or less.  However, HARLLEE discloses filter material comprised of the same materials as the instant application namely cellulose acetate and triacetin.  Therefore given that materials and properties disclosed by HARLLEE are the same as those disclosed in the instant specification to result in a filter material having the claimed resistance to draw, the resistance to draw of the filter material disclosed by HARLLEE is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.  See MPEP 2112.01.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 14, modified HARLLEE discloses the aerosol-generating article according to claim 1 as discussed above.  HARLLEE further discloses wherein the aerosol-generating substrate comprises tobacco (Figs. 3-4, tobacco section or rod 14).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  HARLLEE as applied to claim 8 above and in view further view of  US 20090065012 A1 (hereinafter PATEL).
Regarding claims 9 and 10, HARLLEE discloses the aerosol-generating article according to claim 8 as discussed above.  HARLLEE may not explicitly disclose wherein the filter further comprises a hardness enhancing coating on the plug wrap or wherein the hardness enhancing coating comprises polyvinyl alcohol.  
PATEL teaches wrapped cigarettes manufactured using an automated cigarette making apparatus; the wrapping material have additives applied (abstract).  PATEL teaches that additive materials can be applied to the wrapping material in the form of a coating that is “solid polymer” form (¶237).  PATEL teaches that polyvinyl alcohol is a polymer for use in the coating (¶206, ¶237, ¶246).  PATEL teaches that wrapping materials are coated with polyvinyl alcohol to produce anti-blocking properties so that the wrapper does not have the tendency to stick (¶191).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HARLLEE to provide a hardness enhancing coating on the plug wrap comprising polyvinyl alcohol as taught in PATEL.  A person of ordinary skill in the art would obviously coat the plug wrap in polyvinyl alcohol because doing so would reduce blocking and provide a solid polymer form (PATEL ¶191, ¶237).  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1--14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16957661.
This is a provisional nonstatutory double patenting rejection.
Those portions of the specification of the copending Application, which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970).
Regarding claim 1, Application No. 16957661 discloses an aerosol-generating article comprising: an aerosol forming substrate; and a filter downstream of the aerosol forming substrate (Claim 1).
Application No. 16957661 discloses wherein the filter comprises filter material having filaments that are distributed throughout a transverse cross section of the filter (Claim 2, ¶10)
Application No. 16957661 discloses wherein the filter material has a density of 0.11 g/cm.sup.3 or greater (¶36).
Application No. 16957661 discloses wherein the filter material comprises from about 11% by weight to about 13% by weight of plasticizer (Claim 7, ¶39-¶40).
Regarding claim 2, Application No. 16957661 discloses wherein the filter material comprises from about 11.5% by weight to about 13% by weight of plasticizer (Claim 7, ¶39-¶40).
Regarding claim 4, Application No. 16957661 discloses wherein the filaments comprise cellulose acetate filaments (Claim 5).
Regarding claim 5, Application No. 16957661 discloses wherein the filaments have a linear density of 4 denier per filament or greater (Claim 3).
Regarding claim 6, Application No. 16957661 discloses wherein the filaments have a linear density of 5 denier per filament or greater (Claim 4).
Regarding claim 7, Application No. 16957661 discloses wherein the filter material has a density between about 0.12 g/cm.sup.3 and 0.19 g/cm.sup.3 (¶36).
Regarding claim 8, Application No. 16957661 discloses wherein the filter comprises a plug wrap disposed about the filter material (Claim 9).
Regarding claim 9, Application No. 16957661 discloses wherein the filter further comprises a hardness enhancing coating on the plug wrap (¶12).
Regarding claim 10, Application No. 16957661 discloses wherein the coating comprises polyvinyl alcohol (¶44). 
Regarding claim 11, Application No. 16957661 discloses wherein the filter has an average radial harness of 95% or greater, wherein the average radial hardness is measured by applying a load of 2 kg for 20 seconds around the filter of the aerosol generating article and comparing the ratio of the original, uncompressed diameter to the diameter after the load is applied (Claim 1).
Regarding claim 12, Application No. 16957661 discloses wherein the filter has a resistance to draw of 90 mmWG or less (¶24-¶26).
Regarding claim 13, Application No. 16957661 discloses wherein the filter has a resistance to draw of 70 mmWG or less (¶24-¶26).
Regarding claim 14, Application No. 16957661 discloses wherein the aerosol-generating substrate comprises tobacco (¶64).
Response to Arguments
Applicant’s arguments, filed July 13, 2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HARLLEE.
The new grounds of rejection are entered in response to applicant’s amendment to claim 1 to recite, “wherein the filter material comprises from 11% by weight to 13% by weight of triacetin plasticizer.”
Regarding applicant’s arguments that a specific reference does not explicitly disclose a particular density recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  In this case, the filters of HARLLEE made with the same materials and range of other properties are reasonably expected to possess the newly disclosed property of density and hardness.  Applicant has not proven that the reference composition does not possess these characteristics.
Regarding the double patenting, the provisional rejection is maintained.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726